United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1629
                     ___________________________

                           Chad William Lensing,

                    lllllllllllllllllllll Plaintiff - Appellant,

                                        v.

        Carolyn W. Colvin, Acting Commissioner of Social Security,

                   lllllllllllllllllllll Defendant - Appellee.
                                   ____________

                 Appeal from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                       Submitted: December 22, 2014
                        Filed: December 30, 2014
                              [Unpublished]
                              ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Chad William Lensing appeals the district court’s1 order affirming the denial
of disability insurance benefits and supplemental security income. For reversal,
Lensing raises claims regarding the administrative law judge’s (ALJ’s) failure to
develop the record, the ALJ’s findings on what constituted severe impairments, the
credibility assessments made, and the lack of weight that the ALJ gave to medical
source statements and restrictions that were noted by treating mental health care
providers. Following a careful and thorough review of the record, we conclude that
the ALJ’s determination is supported by substantial evidence on the record as a whole,
that Lensing’s arguments do not support reversal, and that an extended discussion is
not warranted. Accordingly, we affirm the district court’s judgment. See 8th Cir. R.
47B.
                       ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-